IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                   FILED
                                 AT KNOXVILLE
                                                                  January 4, 2000

                             NOVEMBER 1999 SESSION               Cecil Crowson, Jr.
                                                                Appellate Court Clerk




GORDON SCOTT HOBBS,                  )
                                     )   C.C.A. No. 03C01-9908-CR-00317
      Appellant,                     )
                                     )   Bledsoe County
v.                                   )
                                     )   Honorable Thomas W. Graham, Judge
JAMES BOWLEN, Warden,                )
and STATE OF TENNESSEE,              )   (Habeas Corpus)
                                     )
      Appellees.                     )




For Appellant:                           For Appellees:

Gordon Scott Hobbs, pro se               Michael E. Moore
#94583                                   Solicitor General
Route 4, Box 600
Pikeville, TN 37367                      Ellen H. Pollack
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493

                                         James W. Pope, III
                                         Assistant District Attorney General
                                         375 Church Street
                                         Dayton, TN 37321




OPINION FILED: _____________________________________


AFFIRMED


ALAN E. GLENN, JUDGE
                                       OPINION

       The petitioner, Gordon S. Hobbs, was convicted on January 28, 1981, in the

Hamilton County Circuit Court of first degree murder and assault with intent to commit first

degree murder and sentenced to two life sentences to be served consecutively. This court

affirmed the convictions and sentences on November 12, 1981, and our supreme court

denied permission to appeal on February 22, 1982. The petitioner filed a petition for writ

of habeas corpus in the Bledsoe County Circuit Court in 1999, claiming that he had been

incompetent to stand trial in 1981. The trial court dismissed the petition without

appointment of counsel or a hearing on the matter, and the petitioner timely appealed.

Based upon our review, we affirm the judgment of the trial court.



       This petitioner appears to have made a cottage industry of filing post-conviction

petitions, this being at least his ninth. Based upon the fact that he continues to raise

variations upon the same complaints, it does not appear that any of these petitions have

resulted in relief of any sort. A listing of the previous petitions is as follows: Gordon Scott

Hobbs v. State, No. 03C01-9803-CR-00089, 1998 WL 667867 (Tenn. Crim. App.,

Knoxville, Sept. 23, 1998), perm. app. denied (Tenn. 1999) (claim of ineffective assistance

of counsel because of failure to introduce evidence of Vietnam stress disorder, explosive

disorder, and major depression); Gordon Scott Hobbs v. State, No. 03C01-9303-00071,

1995 WL 39349 (Tenn. Crim. App., Knoxville, Feb. 2, 1995) (ineffective assistance of

counsel because he was not advised whether to accept a proposed negotiated plea

agreement); Gordon Scott Hobbs v. State, No. 03C01-9303-CR-00071, 1993 WL 539494

(Tenn. Crim. App., Knoxville, Dec. 22, 1993), perm. app. denied (Tenn. 1994) (ineffective

assistance of counsel because he was not advised whether to accept a proposed

negotiated plea agreement); Gordon Scott Hobbs v. State, No. 03C01-9106-CR-00178,

1992 WL 77657(Tenn. Crim. App., Knoxville, April 20, 1992), perm. app. denied (Tenn.

1992) (claim, inter alia, that he was insane at the time of his trial);Gordon Scott Hobbs v.

State, No. 919 (Tenn. Crim. App., Knoxville, Aug. 6, 1985); Gordon Scott Hobbs v. State,

No. ___ (Tenn. Crim. App., Knoxville, Nov. 12, 1981), perm. app. denied (Tenn. 1982).




                                              2
       Apparently, he has also filed in the United States District Court for the Eastern

District of Tennessee at least two petitions for the writ of habeas corpus and at least three

42 U.S.C. § 1983 civil rights actions. Relief was denied in all cases. Hobbs v. Speal, No.

90-5028, 1990 WL 193113 (6th Cir. Dec. 9, 1990)(affirming district court dismissal of 42

U.S.C. § 1983 action against mental health care professionals who evaluated Hobbs

before his trial); Hobbs v. Heck, No. 90-5029, 1990 WL 193143 (6th Cir. Dec. 9, 1990)

(affirming district court dismissal of 42 U.S.C. § 1983 action against Hobbs’s trial

attorneys); Hobbs v. Speal, No. 88-5428, 1988 WL 121251 (6th Cir. Nov. 15, 1988)

(affirming district court’s dismissal of 42 U.S.C. § 1983 action against mental health care

professionals who evaluated Hobbs before his trial and also citing earlier district court

decision, Gordon Scott Hobbs v. Michael Dutton, Civ-1-86-067 (E.D. Tenn. Aug. 14, 1987)

(mem.), which reviewed issue of competency at trial on the merits); Gordon Scott Hobbs

v. Howard Carlton, No. Civ-1-89-269, (E.D. Tenn. Oct. 12, 1989), aff’d, No. 90-5030 (6th

Cir. May 3, 1990) (denial of federal habeas corpus petition cited in Gordon Scott Hobbs v.

State, No. 03C01-9106-CR-00178, 1993 WL 539494 (Tenn. Crim. App., Knoxville, Dec.

22, 1993)); Hobbs v. Dutton, No. 87-6014, 1988 WL 18153 (E.D. Tenn. Mar. 3, 1988)

(dismissing petition for writ of habeas corpus claiming ineffective assistance of counsel,

improper jury instructions, and suppressed evidence).



       A writ of habeas corpus will properly lie only when it appears on the face of the

judgments about which the petitioner complains, the convictions are void or the term of his

imprisonment has expired. Tenn. Code Ann. § 29-21-101 (1980); Passarella v. State, 891

S.W.2d 619, 626 (Tenn. Crim. App.), perm. app. denied (Tenn. 1994). The petitioner has

the burden of establishing by a preponderance of the evidence that the judgment is void

or his term of imprisonment has expired. Passarella, 891 S.W.2d at 627. The trial court

may summarily dismiss the petition if it fails to state a cognizable claim. No hearing or

other inquiry into the allegations in the petition is required. Id.



       No evidence exists in the record to show the petitioner’s judgments of conviction are

void. In fact, the judgments themselves are not a part of the record. Nor does the record



                                               3
contain evidence indicating the petitioner’s sentences have expired. The petitioner’s case

has been reviewed on direct appeal and on other previous petitions for post-conviction

relief at least nine times. The trial court was correct in denying the petition for it fails to

state a cognizable claim. Even if the trial court had considered the petition for habeas

corpus as a petition for post-conviction relief, the petition would have been time barred and

barred as a subsequent petition. See Tenn. Code Ann. § 40-30-202 (1997). Nothing

before us warrants reversal of the trial court’s denial of relief.



       Based upon our review of this matter, we affirm the judgment of the trial court.




                                            _____________________________________
                                            ALAN E. GLENN, JUDGE



CONCUR:




__________________________________
DAVID G. HAYES, JUDGE




___________________________________
JOE H. WALKER, III, SPECIAL JUDGE




                                               4